Citation Nr: 1713916	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge to be held on March 20, 2017, but she failed to report for that hearing.  The Veteran has not requested the hearing be rescheduled and has not provided good cause for her failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1990 rating decision denied reopening a claim for entitlement to service connection for a skin disorder, finding there was no new and material evidence submitted; the Veteran was notified of the decision and of her appellate rights, but she did not appeal.

2.  The evidence received since the September 1990 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied service connection for a skin disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  The evidence received since the September 1990 rating decision denial is new and material, and the requirements for reopening the claim for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A March 1980 rating decision, in part, first denied the Veteran's claim for entitlement to service connection for a skin disorder due to Agent Orange Exposure (AOE) based on the service department's finding that exposure to herbicide was not shown and that the Veteran's claimed skin condition was not shown by the evidence of record.  The decision was based upon incomplete service treatment records (STRs).  The Veteran did not appeal the decision and no new and material evidence was received within one year of the notification of the denial.  After the Veteran filed for the skin disorder claim again in January 1990, a September 1990 rating decision, in part, did not reopen the Veteran's claim for entitlement to service connection for a skin disorder due to AOE after finding there was no new and material evidence submitted.  The Veteran did not appeal the decision and no new and material evidence was received within one year of the notification of the denial.  Evidence reviewed at the time included STRs, an April 1990 VA physical examination, and treatment records from Dr. Cadkin, VA Medical Center West Side, and University of Illinois Hospital.  The evidence did not include any treatment or examination of the Veteran's claimed skin disorder.  

Pertinent evidence added to the claims file since the September 1990 rating decision includes a November 1994 letter from the U.S. Army & Joint Services Environmental Support Group (ESG) that included an attached May 1993 record showing the Veteran had a total of seven days herbicide exposure in the Republic of Vietnam in 1969.  Lakeside VAMC records 1974 to 1990 were also provided in February 2014 and associated with the claims file.  The Lakeside VAMC records noted AOE diagnosis in October 1979.  The records also noted the Veteran's complaints of a skin condition in 1979 and 1980, which included a January 1980 note of acne and xerosis and a February 1980 note of acne vulgaris.  Additional VA Westside records from 2010 to 2015 were also associated with the claims file which noted the Veteran's continued skin-related complaints from July 2010 to March 2014.  

The Board finds that new and material evidence has been presented to reopen the claim.  The November 1994 letter from the U.S. Army & Joint Services ESG, the Lakeside VAMC records, and the VA Westside records are "new" in the sense that it was not previously considered by the prior final decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  Additionally, the evidence received since the September 1990 rating decision denial includes evidence that the Veteran's skin disorder may be caused by her military service, to include herbicide exposure.  


ORDER

New and material evidence having been submitted, the claim of service connection for a skin disorder is reopened; to this extent only, the claim is granted.


REMAND

The Veteran has consistently maintained that her skin disorder is a result of AOE during active service.  The Veteran has not been provided a VA examination in connection with the claim.  As the record has confirmed the Veteran's AOE, the Veteran has current complaints related to her skin condition, and has reported a continuity of symptomology since service, the Board finds a VA examination is warranted to determine the etiology of any current skin condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current skin disorder.  The electronic claims file should be made accessible to the examiner for review.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder present in the Veteran or indicated by the record had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


